 4:19-cr-03011-JMG-CRZ Doc # 313 Filed: 08/06/20 Page 1 of 3 - Page ID # 1016




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                             4:19CR3011

      vs.
                                                             ORDER
TAWHYNE M. PATTERSON,                 SR.,
DAMON D. WILLIAMS,

                   Defendants.


      Defendants Tawhyne M. Patterson, Sr. and Damon D. Williams challenge
the search of a residence at 1510 White Avenue, Killeen, Texas. This search was
conducted pursuant to a warrant signed on August 17, 2018 by a Judge for the
City of Killeen, Texas Municipal Court. (Filing No. 272; Filing No. 305). These
defendants further challenge the warrant to search Patterson’s red Chevy
Impala, (Filing No. 268; Filing No. 305), arguing that “[i]n the event the Court
sustains [the] motion challenging the Texas warrant, . . . a sufficient nexus exists
between the Texas illegality resulting in the initial seizure of the car and the later
Lincoln warrant to search so as to justify the application of the exclusionary rule
to the items seized during that search.” (Filing No. 269, at CM/ECF pp. 1-2)
(citing United States v. Hastings, 685 F.3d 724, 728 (8th Cir. 2012)).


      Patterson and Damon Williams argue the Texas warrant is “constitutionally
infirm” because it is “simply not possible to determine from reading the affidavit
who wrote it, swore to it or tendered it to the Texas judge.” (Filing No. 273, at
CM/ECF p. 2). The court agrees that the Texas application and signing is not a
model of clarity. The application begins by identifying “Mathew Franken, being a
Peace Officer under the laws of Texas,” as the affiant, (Filing No. 275-2, at
 4:19-cr-03011-JMG-CRZ Doc # 313 Filed: 08/06/20 Page 2 of 3 - Page ID # 1017




CM/ECF p. 1), and after describing the property to be searched and the items to
be seized, states “[y]our Affiant is Jari McPherson, who is a certified peace officer
of the State of Texas.” (Filing No. 275-2, at CM/ECF p. 2). Then at the end, an
incoherent signature appears above a signature line which, based on the name
typed under the line, indicates the application was intended to be signed by Jari
McPherson, (Filing No. 275-2, at CM/ECF p. 7). But then, the issuing judge
signed the affidavit after a sentence stating “Subscribed and sworn to before me
by said Investigator Matthew Franken. . . .” Id.


      Under the circumstances, the prudent course of action is to hold an
evidentiary hearing, the purpose being to determine how the warrant hearing was
held in Texas and who appeared before the judge and swore to the truthfulness
of the statements within the warrant application. See, e.g., United States v.
Hyten, 5 F.3d 1154, 1156 (8th Cir. 1993) (considering facts outside the four
corners of the warrant application when deciding the misidentification of the
affiant at the outset of the affidavit did not render the resulting warrant invalid).


      Accordingly,

      IT IS ORDERED:

      1)     A hearing will be held on the motions to suppress evidence obtained
             from the search of 1510 White Avenue, Killeen, Texas. (Filing No.
             272; Filing No. 305).

      2)     The government’s motion to extend the deadline to respond the
             defendants’ motions, (Filing No. 289), is granted as follows:

             a.      The government’s response on the motions to sever (Filing
                     Nos. 191, 264, and 300), motions for relief from prejudicial
                     joinder (Filing Nos. 262 and 302), motion for independent
                     testing, (Filing No. 180), and motion for disclosure of

                                           2
4:19-cr-03011-JMG-CRZ Doc # 313 Filed: 08/06/20 Page 3 of 3 - Page ID # 1018




                confidential informants, (Filing No. 186) shall be filed on or
                before September 8, 2020.

          b.    The government’s response to the motions to suppress
                evidence obtained during the search of the Texas residence
                and the red Chevy Impala, (Filing Nos. 268 and 272, and the
                correlating portions of Filing 305) shall be filed by September
                8, 2020, or three days prior to the scheduled hearing on those
                motions, whichever is earlier.

    August 6, 2020.                      BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge




                                     3
